        Case 7:18-cv-09041-PMH
Case 7-18-cv-09041-PMH          Document
                          Document       62 inFiled
                                   58 Filed    NYSD 03/23/21 Page 1 ofPage
                                                      on 03/15/2021    2   1 of 2




                               Application for a pre-motion conference granted. The Court will
                               hear argument concerning both non-party Alice Lee's
                               application to quash the subpoena and defendants' anticipated
                               motion to compel her compliance with the subpoena. The
                               conference will be held at the same date and time as the
                               presently scheduled case management conference: April 6,
                               2021 at 2:00 p.m. At the time of the scheduled conference, all
                               parties and the non-party Alice Lee shall call the following
                               number: (888) 398-2342; access code 3456831. Counsel for
                               defendants is directed to serve a copy of this Order on non-
                               party Alice Lee and file proof of such service on the docket.

                               SO ORDERED.

                               _______________________
                               Philip M. Halpern
                               United States District Judge

                               Dated: White Plains, New York
                                      March 23, 2021
        Case 7:18-cv-09041-PMH
Case 7-18-cv-09041-PMH          Document
                          Document       62 inFiled
                                   58 Filed    NYSD 03/23/21 Page 2 ofPage
                                                      on 03/15/2021    2   2 of 2
